DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1-20 are rejected under 35 U.S.C. 102(a)1 and 102(a)2 as being anticipated by Carvajal, Pub. No.: US 20160019497 A1. In the alternative, under 35 U.S.C. 103 as obvious over Fawley, Pub. No.: US 20080164251 A1.


Regarding claims 1, 10 & 18; Carvajal discloses an apparatus/a method/an software storage, comprising:
at least one communication device configured to be coupled to a container ([0026] In several embodiments, trucks and other self-propelled vehicles not only tow or transport containers or trailers but also monitor and exchange data and information with active devices or on-board computers mentioned above. Self-propelled vehicles or tow/transportation trucks can contain compatible active devices based on the same communication technologies of trailers and containers. Being able to identify (e.g., visually or electronically) and to track routes and whereabouts of trailers, containers and tow/transportation vehicles remotely, a transportation platform gains the possibility of using compatible active devices in service stations, truck stops or elsewhere to detect their passing over the roadway. Having and deploying passive elements and active devices mentioned above, it is possible to implement an open network of transportation, storage, distribution and sale of the contents of containers and trailers using relay stations as a packet switching network, enabling the transportation platform system to mimic how digital networking functions (e.g., Internet protocols); and the container comprising a body and processing circuitry, the body having a cavity for storage of cargo ([0025] Several embodiments include a transportation platform system. Goods and services can be loaded into trailers and containers to be transported, stored, processed or sold. Trailers and containers can have passive elements, such as printed bar-codes and printed alphanumeric serial on the outside. The passive elements enable an electronic device in an inventorying device to identify the containers or trailers (e.g., electronically or visually through cameras, optical sensors, etc.). Other types of passive elements, such as radio frequency identifiers (RFIDs) can also be used. Containers and trailers can have active devices such as on-board computers coupled to a wide variety of peripherals. The active devices enable, among other things, identification of the trailers and containers remotely using wired or wireless networks in addition to tracking their routes (e.g., including whereabouts and geographical positions in all times and places during transportation).) , wherein the processing circuitry configured to:
initiate display, via the at least one communication device, of first routing information indicating a first destination along a geographic route from a first location to a second location ([0030] FIG. 1A illustrates example devices of trailer/container control units (hereafter referred to collectively as “TCU”—Trailer Control Unit—) 104a, 104b, 104c, 104d and 104f which are installed on trailers 100a, 100b, 100c, container-mover setup (when these components are independent units) 100d and 100e respectively. The TCU 104a, 104b, 104c, 104d and 104f can actively establish geographic location, keep log information and route to the final destination of containers and trailers while being carried or towed by a series of different tow / transportation vehicles, while controlling and transmitting this and many other variables across multiple wired and wireless telecommunications technologies. For simplicity purposes, the word “trailer” is going to be used both to describe the container-mover setup (mover chassis as an independent unit from the container where goods and services are contained) and the trailer (chassis and container are the same unit). The word “trailer” also extends to any type of container with or without wheels including but not limited to: packages or containers of any material or shape, backpacks, bags, boxes among other options as long a TCU is included.);
detect a condition that indicates movement of the container from the first location to an intermediate location ([0027] Instead of towing or transporting trailers/containers from an origin (e.g., point A) to a destination (e.g., point B), this route can be divided up into segments. In each segment, the tow/transportation truck can be exchanged in a place called, a relay station. Tow/transportation trucks and drivers may or may not share corporate identity or labor relationships so an open network of service suppliers is implemented. By segmenting the route from point A to point B, an important increase in productivity is achieved in the transportation industry by reducing backhauling or the number of truck's empty miles. To achieve this, two type of segments are defined: trunks and Last Mile Routes —LMR—. LMR routes are the segments between the nearest relay destination. In other words, LMR routes connect user premises with the nearest relay station or gateway. & [0106] The transportation VPN interface 524 can serve to integrate third party applications by implementing dedicated paths or “virtual tunnels” between a place of origin and a place of destination. VPN ensure that the trailers travel fulfilling certain delivery and cargo handling conditions (delivery time restrictions, specialized trailers, use specialized loading and unloading conditions, moisture and temperature control inside the trailers, among other options) as established by the parties on a contract or a definition of terms of service. The trailers that work under this mode may be engaged and disengaged under certain time delivery conditions so it may seem that a road or exclusive tunnel was made between the source and destination despite the fact that transportation and storage of trailers is done by a group of companies or operators without any labor or corporate ties.); and
in response to detection of the condition, initiate display, via the at least one communication device, of second routing information indicating a second destination or a final destination that is different than the first destination ([0041] “When a trailer is set up to move cargo from the place of origin to destination, the tow/transportation vehicles 110a, 110b, 110c or 110d can take turns to move the trailer a number of miles to the final destination within origin-destination route segments.” Making an analogy with the way the Pony Express worked, the tow/transportation vehicles 110a, 110b, 110c, 110d, 110e and 110f can resemble the horse-rider combination; the trailers 100a, 100b, 100c, 100d and 100e resemble knapsack or mochila; and the relay stations 114 (e.g., trailer exchange points) resemble relay stations where mochilas were exchanged and riders and horses were able to rest.) & [0145] Communication instructions 702 can be used to select the operating mode or means of communication used by the VCU 108, based on the geographical location obtained by navigation/GPS instructions of the device 712. The memory 758 may store graphical interface instructions GUI 704 to facilitate processing of the graphic interface; sensor operating instructions 706 to facilitate processing related to the sensors and functioning” & [0170] “Once the trailer/group is disengaged or regrouped, it is checked whether the trailer/group must 
for Claim 18: Carvajal discloses “A device storing instructions that, when executed, cause a processor to perform operations” ([0101] The statistical services 510 can store, classify and/or analyze the information all hardware and information components generate of the aforementioned network of transport and storage of goods and services. By storing all or a subset of the information generated by each physical and information component (e.g., trucks, trailers, relay stations, users, web portal, etc.), it is possible to find behavioral patterns to make better decisions for optimizing the transportation network, designing new services or validating the effectiveness of the innovations introduced to the network, or any combination thereof. The statistical services 510 can enable implementation of better routing schemes, balancing the number of trailers in various relay stations according to seasonal patterns, measure the effectiveness of new models of transportation or routing, optimizing the use of certain types of trailers in certain regions among other possibilities of network performance optimization. Classification and analysis of the stored information, effectively support the implementation of new services or improvements on existing services.).

Regarding claim 2, Carvajal discloses the apparatus of claim 1, 
wherein the condition indicates that the container is located at the intermediate location, ([0044] Tracking data and equipment in real-time and along all locations can enable the transportation system to monitor the chain of custody in the process of transporting, storing, distributing and selling goods and services & [0070] Referring back to FIG. 1B, where transporting the trailer 100a from San Francisco to Los Angeles is shown, the relay station 114c (e.g., a gateway) located in the city of Los Angeles can be reached. Later at 5:45 PM, the truck 110c is driven by LM service area 124b operator, who disengages the trailer 100a at the final destination 118, near Los Angeles airport.). 


Regarding claim 3, Carvajal discloses the apparatus of claim 1, further comprising an electronic label affixed to an exterior surface of the container, wherein the electronic label is configured to display the first routing information but not the second routing information at a first time and to display the second routing information but not the first routing information at a second time ([0005] In some embodiments, trailers and containers are passively identified with printed labels (e.g., including a bar-code). Trailers and containers can also be actively identified through an electronic control unit that contains navigation, tracking and/or communication devices. In some embodiments, active and/or passive components enable tracking and routing of trailers and containers along a network of relay stations spread over roads and highways. The trailer and containers control unit can also include devices that monitor conditions of transportation, storage, distribution and sales of goods and services which are loaded inside.).

Regarding claim 4, Carvajal discloses the apparatus of claim 1, wherein the at least one communication device is configured to be placed within the container or affixed to an exterior surface of the container, and wherein the at least one communication device is configured 
to transmit one or both of the first routing information and the second routing information to an external electronic device for display, the external electronic device external to or detached from the container ([0039] The trailers 100a, 100b, 100c, 100d and 100e can also be identified actively or electronically by using ports and wired or wireless links embedded in the TCU 104a, 104b, 104c, 104d and 104f which have radios and network interfaces NIC (Network Interface Card —NIC—) that can send information through technologies such as Bluetooth, WiFi, GPRSM, Ethernet, or wired and wireless telecommunications technology that can interact locally or remotely with a compatible receiver and a database to identify and store information of trailers and their contents. a, 104b, 104c, 104d, 104e and 104f can interact with smart-phones or tablets among others devices. Based on this communication capabilities a smart-phone, for example, can set up the TCU 104a, 104b, 104c, 104d, 104e and 104f to define settings like: origin, destination, cargo weight, cargo density or weight/volume ratio, delivery priority, hazmat (hazardous materials) warning, delivery priority alert activated when environmental friendly trucks are used to reduce pollution by using alternative fuels, shipper and recipient contact information, cargo handling and transporting special instructions, type of service (service mode) to be provided including options such as transportation, warehousing, self-storage or retailing, among other settings.).

Regarding claim 5, Carvajal discloses the apparatus of claim 1, wherein the first routing information includes code indicating address or location information not included in the second routing information, and the second routing information includes text indicating address or identity information not included in the first routing information ([0050] The relay station 114 along with the RSCU 112 can incorporate optical sensors, which are able to identify trailers passively by scanning the labels 102a, 102b, 102c, 102d and 102e. This way, trailers with broken or malfunctioning TCU could be passively tracked and traced by the components described in FIG. 1A. Trailers also may or may not have bar-code and still be able to operate on the network. Trailer may have the bar-code and not the TCU and operate within the network. Then packages, backpacks, boxes or other packaging containing goods or services to transport, store, distribute or sell can be passively (e.g., visually, inductively, electronically, etc.) or actively (electronically) tracked using the label and/or the TCU. In some embodiments, all active and passive identification, tracking and tracing components work simultaneously, and can sometimes complement each other and sometimes work as redundant components. The end result of this cooperation of the devices can be increased reliability, reliance and security of an entire transportation network. However depending on the complexity of the trailer, the value or size of the load, the level of service offered or the cost associated with the container, 

Regarding claim 6, Carvajal discloses the apparatus of claim 1, wherein the first routing information indicates the intermediate location, and wherein the second routing information indicates the final destination ([0054] The transportation system, according to various embodiments, can implement a transportation network, such as the transportation network illustrated in FIG. 1B. The transportation network can convert traditionally continuous and static path routing into discrete and dynamic routing. Traditionally, trucks and their cargo take continuous paths between source and destination, have fixed truck's cargo capacity from origin to destination, and have monolithic chassis with fixed volume and weight capacity. The transportation network enables on-demand capacity and variable capacity according to the load to be transported. The transportation network enables quantization of a cargo load into discrete units or packages during transportation. In several embodiments, the transportation network also enables reassembly of the cargo load after transportation.).

Regarding claim 7, Carvajal discloses the apparatus of claim 1, wherein the processing circuitry is further configured to generate the second routing information in response to detection via a location sensor that the container is at or near the intermediate location ([0027] Instead of towing or transporting trailers/containers from an origin (e.g., point A) to a destination (e.g., point B), this route can be divided up into segments. In each segment, the tow/transportation truck can be exchanged in a place 

Regarding claim 8, Carvajal discloses the apparatus of claim 1, wherein the container comprises a smartbox and wherein the processing circuitry is further configured to: store, in a memory at the smartbox, information indicating the first destination, the second destination, and the geographical route; and change the geographic route in response to a detected current location of the container, a detected current condition of the container, or a user interface input ([0038] “Trailer bar-codes can be scanned and decoded with a tablet, smart phone or any other device capable of capturing an image and decoding/identifying code by accessing a local or remote computer program stored on the memory device or a remote server accessible via wired or wireless link. After bar-code scanning and decoding is over, code is associated with a database to identify the trailer, its technical characteristics and content if available. Augmented reality application can also be used so information layer and live trailer image, display trailer information and features including: origin, destination, programmed route, place of storage or parking, content, hazmat (hazardous material) warning, technical feature among other information.).

Regarding claim 9, Carvajal discloses the apparatus of claim 1, wherein the processing circuitry is further configured to, in response to detection of a change in one or more of the first destination, the second destination, or the geographical route, communicate with a remote system, and wherein the processing circuitry is configured to routes, the tow/transportation truck 110a, 110b, 110c, vehicle 110d, bicycle 110e or person 110f can use the vehicle control units VCU 108a, 108b, 108c, 108d, 108e and 108f respectively. The VCU 108a, 108b, 108c, 108d, 108e and 108f read stored and generated data from each trailer's TCU which is hooked up or transported by tow/transportation vehicle. The VCU 108a, 108b, 108c, 108d, 108e and 108f can access and display truck-driver information and keep an event log of each trailer that is towed or transported including information about: service mode or status (e.g., transportation, warehousing, self-storage, retailing, trailer for rent, trailer under maintenance, etc.), origin-destination, delivery priority, special instructions for loading, unloading and transportation of cargo, trailer status including alarms like flat tires, shocks or oscillations (trailer sway), opening doors, brake system alarms, among other alarms and events.).

Regarding claims 11, Carvajal discloses the method of claim 10,  wherein the detecting the condition is based on receiving, at the processing circuitry, sensor information indicating that the container is at the intermediate location ([0041] “When a trailer is set up to move cargo from the place of origin to destination, the tow/transportation vehicles 110a, 110b, 110c or 110d can take turns to move the trailer a number of miles to the final destination within origin-destination route segments.” & [0043] The tow/transportation vehicle control unit or VCU 108a, 108b, 108c, 108d, 108e and 108f also supervise each trailer TCU status specifically TCU's subsystems, such as wireless communication radios, internal cables and connections status, connections status between trailers, positioning and navigation system, brake system monitoring status and condition, alarm system or any combination thereof. Both the VCU 108a, b, 108c, 108d, 108e and 108f as well as the TCU 104a, 104b, 104c, 104d and 104f keep logs and record information about origin and destination of each trailer and track in real time if each trailer is going to the final destination. & [0046] Wireless communications, location and inertial sensors enable the TCUs or the VCUs to trace and track each truck/trailer, thus cargo-load at any time and place despite the lack of line of sight to GPS satellites or telecommunication radio antennas. Moreover, the TCU 104a, 104b, 104c, 104d, 104e, 104f, the VCU 108a, 108b, 108c, 108d, 108e, 108f and the RSCU 112 all have wireless links allow them to interact with each other and exchange and update information of each mobile unit, forming ad hoc mesh network.).

Regarding claim 12, Carvajal discloses the method of claim 11, wherein the sensor information includes location information associated with a location beacon ([0030] FIG. 1A illustrates example devices of trailer/container control units (hereafter referred to collectively as “TCU”—Trailer Control Unit—) 104a, 104b, 104c, 104d and 104f which are installed on trailers 100a, 100b, 100c, container-mover setup (when these components are independent, units) 100d and 100e respectively. The TCU 104a, 104b, 104c, 104d and 104f can actively establish geographic location, keep log information and route to the final destination of containers and trailers while being carried or towed by a series of different tow/transportation vehicles, while controlling and transmitting this and many other variables across multiple wired and wireless telecommunications technologies. For simplicity purposes, the word “trailer” is going to be used both to describe the container-mover setup (mover chassis as an independent unit from the container where goods and services are contained) and the trailer (chassis and container are the same unit). The word “trailer” also extends to any type of container with or without wheels including but not limited to: packages or containers of any material or shape, backpacks, bags, boxes among other options as long a TCU is included. & [0095] “Regardless of the service being met by the trailers and if the current relay station is used or not, the passing trailers control 534 can store the event and transmits it to the service 500 where the location of all network components 

Regarding claim 13, Carvajal discloses the method of claim 10, wherein the first destination is the intermediate location, and wherein the at least one communication device is configured to display, at a surface of the container, a unique identifier (ID) associated with the container ([0099] Although digital network protocols as mentioned can be adapted, it is also possible to develop more suitable protocols for use in transportation and storage of trailer as illustrated in FIG. 5. It is desirable to design and use different protocols for both segments: LM segments and trunks. Segmentation or quantization of transport routes in discrete units/segments and quantization of cargo-load in discrete units by using trailers for transportation and storage, opens the possibility of applying algorithms and routing schemes used by digital packet switched networks optimizing resources all over the network of services providers. Drawing a parallel again with digital telecommunications networks, it may be convenient to use protocols in LM areas inspired by LAN and MAN networks such as Ethernet protocol that connects nodes using multipoint topologies which allow to handle digital traffic of random nature. On the other hand, point-to-point networks use protocols such as ATM and SONET that handle large amounts of data and information traffic in a more predictable manner. So these protocols are used as a framework to design transportation protocols to be implemented on trunks where point-to-point topologies exist. & [0113] The identification subsystem 630 can label and identify a particular trailer and the characteristics of the TCU 104. For example, the identification subsystem 630 can add information that identifies the distinctive components integrating with the trailer and the TCU 104. Information, such as MAC (Media Access Control Address) address of the Ethernet port embedded in the TCU 104, the bar-code printed on the TCU 104 board, the RFID chip contained on the TCU 104, the dynamic or static IP (Internet Protocol) address taken by the trailer at a given moment, exclusive 

Regarding claim 14, Carvajal discloses the method of claim 10, wherein the processing circuitry is further configured to determine the geographic route, based on one or both of a communication link with a remote system and transportation information received by the processing circuitry, wherein the geographic route is from a current location of the container to a location of the final destination ([0133] The position information can be received by geo-referencing the VCU 108 through the positioning system 722. In various implementations, the positioning system 722 may be incorporated to the VCU 108 or an external unit can be connected via a wired or wireless connection. In some implementations, the positioning system 722 may include a GPS receiver together with a processing unit to take the position signals from the GPS satellites to find out the geographical position. In other implementations, the positioning system 722 may include an electronic or magnetic compass, an accelerometer and a positioning engine in order to determine the geographic location through the dead reckoning technique when line of sight to receive signals from satellites or cell phone antennas is not available. In other implementations, the positioning system 722 may use wireless signals (signals IEEE 802.11 wireless or —WiFi—) to determine the location information or even use hybrid techniques that combine satellite data and radio-television radio broadcasting signals. In other implementations the VCU 108 may obtain the geographic position by accessing one or more trailer TCU. In other implementations, positioning system 622 may include a GLONASS receiver (GLObalnaya NAvigatsionnaya Sputnikovaya System in Russian) and/or GALILEO (European satellite positioning system) and/or DBS (BeiDou Navigation Satellite System) along with a processing unit to take the position signals from satellites 

Regarding claim 15, Carvajal discloses the method of claim 14, wherein the transportation information includes the first routing information, and wherein the processing circuitry is further configured to initiate display of the transportation information via the at least one communication device  ([0026] In several embodiments, trucks and other self-propelled vehicles not only tow or transport containers or trailers but also monitor and exchange data and information with active devices or on-board computers mentioned above. Self-propelled vehicles or tow/transportation trucks can contain compatible active devices based on the same communication technologies of trailers and containers. Being able to identify (e.g., visually or electronically) and to track routes and whereabouts of trailers, containers and tow/transportation vehicles remotely, a transportation platform gains the possibility of using compatible active devices in service stations, truck stops or elsewhere to detect their passing over the roadway. Having and deploying passive elements and active devices mentioned above, it is possible to implement an open network of transportation, storage, distribution and sale of the contents of containers and trailers using relay stations as a packet switching network, enabling the transportation platform system to mimic how digital networking functions (e.g., Internet protocols). & [0030] FIG. 1A illustrates example devices of trailer/container control units (hereafter referred to collectively as “TCU”—Trailer Control Unit—) 104a, 104b, 104c, 104d and 104f which are installed on trailers 100a, 100b, 100c, container-mover setup (when these components are independent units) 100d and 100e respectively. The TCU 104a, 104b, 104c, 104d and 104f can actively establish geographic location, keep log information and route to the final destination of containers and trailers while being carried or towed by a series of different tow/transportation vehicles, while controlling and transmitting this and many other variables across multiple wired and wireless telecommunications technologies. For simplicity purposes, the word “trailer” is going to be used both to describe 

Regarding claim 16, Carvajal discloses the method of claim 14, wherein the processing circuitry is further configured to: store information associated with the geographical route ([0051] FIG. 1B illustrates an example of how to use a trailer to transport merchandise, goods or services from the origin in the city of San Francisco to the final destination near a final destination 118 (e.g., Los Angeles airport). The user who rent the trailer 100a in the city of San Francisco, loads cargo and sets up the TCU introducing among other data, origin and final destination, so that this information can be accessed at any time and place. The TCU can only be reconfigured when the trailer 100a is used for another service or when available for rent. The information stored on the TCU, allows to route the trailer 100a from relay station to relay station up to where tow/transportation vehicle exchange is done.);
initiate deployment of the container from the current location along the geographic route based on the stored information ([0167] FIG. 9 is the flowchart of the transportation process 900 using the elements of the service network. The process 900 is based on what is described in FIG. 1A and FIG. 1B. In some implementations, the a, 100b, 100c, 100d and 100e for loading merchandise or goods to be transported and tow/transportation vehicles 110a, 110b, 110c, 110d, 110e and 110f that are responsible for moving the aforementioned trailers (FIG. 1A). & [0181] FIG. 12 is the flowchart of the retail process 1200 which uses the elements of the service network. The process 1200 is based on what FIG. 1A, FIG. 1B and FIG. 4 are describing. In some implementations, the process 1200 may begin with the use of the trailers 100a, 100b, 100c, 100d and 100e to load the cargo, goods or services for transportation and retailing (FIG. 1A). Also the tow/transportation vehicles 110a, 110b, 110c, 110d, 110e and 110f can be involved and can be responsible for moving the trailers mentioned above (FIG. 1A). So, the tow/transportation trucks pick up the empty trailers and then move to the premises where goods, products or services are located for sale. Goods or services are loaded inside of the trailer/group and the TCU is programmed with information like origin, destination, contact information and special instructions. The TRSW service status variable is updated with the “R” (Retail) value 1202. Once the trailer/group is loaded, the transportation process starts when trailers are shipped between relay stations and sometimes stacking and regrouping the trailer/group when necessary 901. Upon arrival at the final destination, the TCU, the VCU, the RSCU are updated 1204. ); and
change the geographic route in response to a detected current location or condition associated with traffic, a vehicle condition, or a payload condition ([0078] In some embodiments, every trailer can be accessed via wired or wireless links. By default, there can be a wired and wireless port that lets a user view a web page through a captive portal application with which the transportation system can display information, such as advertisements, traffic information, weather information, information of the content or the programming data of the trailer, maps with real time location and navigation information, emergency warning signals, information generated according to the trailer coordinates or current position, visualization of other applications, or any combination thereof. & [0098] The general information control service 516 can use the link 314e to connect to the wide area network 310 like Internet and thus exchange 

Regarding claim 17, Carvajal discloses the apparatus of claim 1, wherein the method of claim 14, wherein the communication device is configured to be placed within the container, and wherein the processing circuitry is further configured to deploy or instigate deployment of the container from the current location along the geographic route ([0028] “Chaining circular routes or trunks can mobilized large amount of trailers and containers over long distances, non-stop 24 hours per day. Thus, trucks become similar to rail freight transport which uses predefined routes defined by railroad tracks. When relay stations or a switched scheme are used, the adoption of trucks operated with renewal energies and friendly environment fuels is facilitated.” & [0153] The RSCU 112 can include the communication subsystem 834. The communication subsystem 834 can enable the exchange of positioning information and general information among the TCU of the trailers as well as the VCU of the trucks in 

Regarding claim 19, Carvajal discloses the non-transitory computer-readable medium of claim 18, wherein the detection of the condition is based on receipt by the processing circuitry of information that indicates that the container is at the intermediate location ([0041] “When a trailer is set up to move cargo from the place of origin to destination, the tow/transportation vehicles 110a, 110b, 110c or 110d can take turns to move the trailer a number of miles to the final destination within origin-destination route segments.” & [0043] The tow/transportation vehicle control unit or VCU 108a, 108b, 108c, 108d, 108e and 108f also supervise each trailer TCU status specifically TCU's subsystems, such as wireless communication radios, internal cables and connections status, connections status between trailers, positioning and navigation system, brake system monitoring status and condition, alarm system or any combination thereof. Both the VCU 108a, 108b, 108c, 108d, 108e and 108f as well as the TCU 104a, 104b, 104c, 104d and 104f keep logs and record information about origin and destination of each trailer and track in real time if each trailer is going to the final destination. & [0046] Wireless communications, location and inertial sensors enable the TCUs or the VCUs to trace and track each truck/trailer, thus cargo-load at any a, 104b, 104c, 104d, 104e, 104f, the VCU 108a, 108b, 108c, 108d, 108e, 108f and the RSCU 112 all have wireless links allow them to interact with each other and exchange and update information of each mobile unit, forming ad hoc mesh network.).

Regarding claim 20, Carvajal discloses the non-transitory computer-readable medium of claim 18, wherein the instructions, when executed by the processing circuitry, further causes the processing circuitry to determine the geographic route, from a current location of the container to a location of the final destination, based on transportation information received by the processing circuitry via one or both of a user interface and a communication link with an external system  ([0038] “Trailer bar-codes can be scanned and decoded with a tablet, smart phone or any other device capable of capturing an image and decoding/identifying code by accessing a local or remote computer program stored on the memory device or a remote server accessible via wired or wireless link. After bar-code scanning and decoding is over, code is associated with a database to identify the trailer, its technical characteristics and content if available. Augmented reality application can also be used so information layer and live trailer image, display trailer information and features including: origin, destination, programmed route, place of storage or parking, content, hazmat (hazardous material) warning, technical feature among other information.).


Response to Arguments
Applicant's arguments, see Applicant Arguments/Remarks pages 7-11, filed 10/12/2021, with respect to claims 1-20, have been fully considered but they are not persuasive. 

Regarding argued statement "wherein the processing circuitry is configured to: initiate display, via the at least one communication device, of first routing information indicating a first destination ... and in response to detection of the condition [that indicates movement of a container from a first location to an intermediate location], initiate display, via the at least one communication device, of second routing information indicating a second destination or a final destination that is different than the first destination," as in claims 1, 10 & 18; Carvajal discloses all claim elements as shown on the office action.

    PNG
    media_image1.png
    509
    360
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    245
    356
    media_image2.png
    Greyscale
Refer to para.[0027], [0030], [0082]-0083], [0106], [0145] & [0170]  “FIG. 1A illustrates example devices of trailer/container control units “TCU”—Trailer Control Unit—) ...can actively establish geographic location, keep log information and route to the final destination of containers and trailers while being carried or towed by a series of different tow / transportation vehicles, while controlling and transmitting this and many other variables across multiple wired and wireless telecommunications technologies. & other referenced paragraphs, discloses each and every element of the subject claims either expressly or inherently. Therefore, the argument do not apply to any of the references being used in the current rejection.

Regarding prior art, Fawley, Pub. No.: US 20080164251 A1 : It was used in the non-final office action as “in the alternative”, however, in this current office action, no alternative prior art used due to simplicity concern and adequacy of prior art, Carvajal, Pub. No.: US 20160019497 A1, to disclose all claim elements on the 35 U.S.C. 102 Anticipation Rejection.
Therefore any remarks or argument regarding Fawley, Pub. No.: US 20080164251 A1, has not been considered.

Applicant's arguments fail to comply with 37 CFR 1.111(b) because they amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references.

Applicant's arguments do not comply with 37 CFR 1.111(c) because they do not clearly point out the patentable novelty which he or she thinks the claims present in view of the state of the art disclosed by the references cited or the objections made. Further, they do not show how the amendments avoid such references or objections.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Holden; Paul-Phillip et al.	US 10935382 B2	Dynamically providing position information of a transit object to a computing device
AUGSBURGER L et al.	US 20170337510 A1	Method for tracking item delivery e.g. manned terrestrial vehicle, involves updating item data and item tracking session to indicate current location of item that is updated location of vehicle
Cheatham, III; Jesse R. et al.	US 20170032586 A1	SYSTEMS AND METHODS FOR COLLABORATIVE VEHICLE TRACKING

appear to anticipate the current invention. See Notice of References cited.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JALAL CENGIZ CODUROGLU whose telephone number is (408)918-7527. The examiner can normally be reached Monday -Friday 8-6 PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hunter Lonsberry can be reached on 571-272-7298. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available 


/JALAL C CODUROGLU/Examiner, Art Unit 3665                                                                                                                                                                                                        
/BEHRANG BADII/Primary Examiner, Art Unit 3665